OFFICE    OF THE ATTORNEY         GENERAL   OF TEXAS
                               AUSTIN




Mrr. 6. L. Awry, Yombor
stat8  Boera ot xalrarrrrorr ana
CO8m@tOlOtr
Auotin, Toxao




                         rkt harim  nowha    all  thrrr
                          meeting was to br held.


     Boara.
          %o rater you to Sootion 4, rubraotion (b)
     ot Hour8 Bill #189, hOta 0t th0 Regular S08Il0n
     Forty-tourth   Legirlatur*.w
Mr8. X. L. AVrf,   p16* 8


           Thr loaaIn6 aothorlt on the rubjeot   ot rhothor
or not it 18 aooe88ery   t&t alI mom8or8 o t l board bo not:-
tiaa o t l mutIn& In ordrr to bar. t 1tgt1   8MBiOB thereof
ID the ea8a ot Paola an6 ?a118 BItor Ry. 00. v. Anaeraon
County CaPlI88Ioner8, 16 Ian. Sot.    The Suproar Oourt ot
Kuwar therrfa    rule3 that to hate a lr6al mrotin6 ot a bmrd
tram whlah v8lIa order8 8na arolrlonr   MT emauto    a11 mm-
brrr ot ruoh body mart be notItIr6 when practloahr     that
ruoh a mOatin will be h816. Tha objrot ot ruoh a rulr Im
lxpre$red by the oourt 88 tolloworrt
            aHOr Ir thl8 arrrly 8n arbitrary     rule, but
    one toundea upon the olrarrd al&ate8 ot rearon.
    Wherever a cattier call8 tor thr esorolar ot drllb-
    oration and judgment, lt 18 right that all part188
    and interest8 to b8 atteotd by the rerult rhoula
    have the banetit ot the oounrrl an6 juagmant ot
    all the perron to whun ha8 bren Intrurtod the
    ae0:8:0n. It may ba that all will not ooaour in
    the oonolurlon; but thr information and oounrel
    ot each may well aftact 8na modlty the tlnal jUdg-
    mat     ot thr body. Were the rule otherwlra, It
    might otten happen that the vary One whora $dgmant
    8hOuld ll     would oarry     the mart wright, rlthor by
    ma.1011   ot hi8 groator knowlo4~0 a ndlrporl~nor      oon-
    88rnlng ths rpeolal matter, by hi8 rlpor wladomand
    bottrr    judgment, or by hi8 @sator taalllarlt~      with
    the wlrhor and nooe88itirr ot thorr 8pooia1l~ to bo
    lttootoa, or tram any othrr roa8oa. an6 who warn
    both lblr and willing to attend, lr throllghlaok ot
    no6Ior an lb8ont.o. All t$r bowtlt           ln 8hort.
    whioh oan tlow trom the mutual Oon8uitation the
    erperlenor    and knowledge, the rl8aom     ana j&ment
    ot raoh and tl:     tba xaberr,     18 rndangored br any
    other rulr. . . . Rearon thorotom          and authorit],
    un1ta.h Baying that not108 to all the member8 to
    whom notice 18 practicable, ID lwrontlal to a
    lrgal 8peoIaL 8as8ion.w
          The abort rule rrnnOUnOedin the PaOla Oa8. la tOl-
lord In Taxa as ir demonrtrated In the reomnt oar8 ot Wrb8ter
V. ~~xa8 and Paolrlo rotor Tran8port Co., 166 9. W. (!?a)76.
The 6upr*m* Court ot T8x88 In thlm 68OIBlOm hold lnvalla aa4
t0ia OraOrB 6rowing out or 8 m88tin6 or two mwb8r8 0t th8
Railroea 0oaa1881on whrrr th8 thlra mambor h4a no knOwlea
Ot Buoh m88timg.            W* quote tra   thlm a801810n a8 tollam:
             .A oaratul reading ot the lborr Bt8tUt8 mnk.8
       It rlear that  it w*s the intrntlon 0r th8 L*g1818-
       ttU8  t&t  th. Railroad CO~iBBiOn Oi thi8 Stat8
       rhould b. OOIUpO88dot thr.8 m8mbor8, and that   the
       ~8QIiBBlOn, aotlna am muoh, and not th8 inairia~i
       Coaoal8rlonsrr, should hare thr authority to grant
       Or r.tllB.8ppliO8tiOn8 rOr pUSLit t0 Op.nt.8 a8
       oommon oarri8rs Over thm highrryr ot thir @at..
            wlt ia a wrll rstabl18h8d rule in thl8 State,
       am wall am in other Stator, that where the Logir-
       laturr ham ocimmltted8 matter to a board, bureau,
       or 00~8810n, or other adminI8tratlv8aganoy, ruoh
       board, bureau, or oommlrsion ma t lot tharuon am a
       body at a rtatod  mr.tlng, or on8 properly oalled,
       and ot whloh all th. m.mb.rB 0r 8uOh board har.
       notlo., or ot rhloh they are given an opportunity
       to attend. Consrnt or loquIe*o*no. or, or agr*.-
       mont by the inalrldual m8mborr acting roparatrly,
       and not am a body, or by a number of th8 m8mbrrr
       lrrr than.th* who18 aoting oollrotlr8ly at an un-
       rohodul8d meeting without not108 or opportunity
       ot the other m8mb.r. to attend, lo no t lUffiOi8nt.’
              @.   .   .   .I
                                               I

            "Tho purpon ot thr above rule, whloh r8-
       qulr88 the board to lot as 8 body at a regular
       m88tln6 or at a 0aii8a m**tlng, upon proper notic.,
       18 to afford eaoh n8mb.r of th8 body an opportunity
       to b8 prorant .nd to impart to him areooiates the
       brnriit oi hi. 8xp8r18nc8, oounm81, and Judgment,
       and to bring to bear upon th8m the wright of him
       argument on the mttrr to bo deoldrd by the Board,
       in ordu that the d8OiBiOn, when finally promulgated,
       MY bo the comporlts judgment of the body am a wh018.~
Authoriti.8 In looord with this prlnolpl8 are: Houston and
North Texar Eotor iWeight Line8 T. JOhnDOn, 166 8. Y. 8d) 76
(Sup. Ct)i  City Ot Floydada 1. Gllll~, iU S. W. (8dI 181;
bW8. t. L.   Av@ry,   Peg8 4


Q. f. 8. Oountior, 980. 881    That   Uat. Bank of Marlin t.
Dupray, 1W 8. 1. (80 M8.
           The L~6:818tUt. in OrB.iI.6 the 8tat.   Bo.rd ot
l3aIrUr*88*r8 ana Oo8m8tologl8tr intaaara  tor It to lo t a m
a bo4r;  turn  18 lviaaat trom a reading or Arti     IS6b,
Varnon~r Annotated Pan.1 Coda, the atatuta daallry with
h.:Tdr.88.~. and 008m.t010(i8t8 wharrIa the Board ID .a-
powered to do orrtila pr88orIbrb lo tmana notWor      two
mombarrthrrrot.    We are th8raiorr ot the opInIoa the
a8OiBiOn ot the supreme Court la Wabrtar v. 48~8 and
Paolilo Tranrport Motor Co., lupra, and other authorItl88
oltad would be .pplloabla to the m.rtlng ot the State Board
or Halrdrrrsur and Co8m8tologlat8.
         In your r8qu88t our att*atIon 18 oallrd to sootion
4, 8Ub-BOOtiOn (8) Of Arti  7358, aupra, whloh prOvld88 a8
to11owr:
          "The majority Q.mb.r8 of th. Board lbA11 oon-
     rtltuta a quorum tor the tran8aotloa or 8u81n888.
     The Board rhall prrscrib. the rular ror It8 gorrm-
     ro;;.;nd hare a aaalwlth nhloh to luthaatloato it8

The Supreme Court ot Indiana ln the rroant 0ama ot Terra
H&to Oar Corporation 1. Johnam, 46 A. K. (2d) 484, held
wia order8 originating rrau a m**tlng oompor*d or two
mMbOr8 ot a three member board where the third a.mbar b.d
no knowld~a the.raot,aotwlthrtandlaga 8tatutox-Yprorl8Ion
that a mwjor$ty ot the Board would oonatltutr a quorum.
We rind malIar language in the oar@ Ot Wab8tBr 'I.TOMB
Paolrio Tranrport gotor Co., rupra, whrroln th. Court Bald
th8 roll0wIng:
          WWa do not BLOBnto hold that all m&ib@t8 Ot
     the Conml88lop mU8t be prtwnt to oonstltut. a
     piort\lin order to .uthorl8r the tranaaotion Of
     bu8in.88. What WB hold 18 that the momb*r8 0r
     the CWlUi88iOIlmU8t 80t 88 8 body with 8 quorum
     pr*8*nt, and all m8mb8r8 must be glran an oppor-
     tunity to be present ir it 18 r8a8oaablY oonvan-
     ient tot them to do 80.~
                          a quorum 00u:a ltill
aa COtUt rooocl;n~rabth a t                    1e&afly
tnn88ot  bo8In888 beton them, but al1 laabrrs mU8t be
61V.S ma opportuaitr to be pr.88.t.

              It 18, th*r*tor*, the opinion or th!. arp8rtmant
th8t 8 lurting     or the swt8 Board 0r zMrar8888r8 and coo-   ,
S.tOf~i8t8, of ahloh 811 mambuo h.t. QOt bean .OtitIBd
18 not 8 la&a1 mo.ti~ fraPlrhloh ralld OrdBFS 8nd d.Oi8~On8
ma ylYma nr t*.




#Grtto